    Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 1 of 8 PageID 330



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


    MANUEL MIJARES, MARIAN
    GODOY, JOANDERSON
    BENCOMO, ANOAS DIONICIO,
    on behalf of themselves and on behalf
    of all others similarly situated

              Plaintiff,

    v.                                           Case No.: 6:18-cv-02024-RBD-TBS

    THE SERVICE COMPANIES, INC.,

          Defendant.
    __________________________________/

              PLAINTIFFS’ MEMORANDUM OF LAW AND STATEMENT OF FACTS
              IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

              Plaintiffs, MANUEL MIJARES, MARIAN, GODOY, JOANDERSON, BENCOMO,

    ANOAS DIONICIO (hereinafter Plaintiffs), hereby file this Motion for Partial Summary

    Judgment. For the reasons stated below, this Motion should be granted and the Court should find

    in favor of Plaintiffs for violations by Defendant of the Fair Labor Standards Act (“FLSA”) related

    to its overtime and recordkeeping provisions.

                                      MEMORANDUM OF LAW

          A. Statement of Undisputed Facts

         1.   Plaintiff MANUEL MIJARES began working for Defendant as a housekeeper in December

2017, and he worked in this capacity until August 2018. (Dkt. 16 at paragraph 11).

         2.   Plaintiff MARIANA GODOY began working for Defendant as a housekeeper in February

2018, and she worked in this capacity until August 2018. (Dkt. 16 at paragraph 12).




                                                    1
    Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 2 of 8 PageID 331



       3.   Plaintiff JOANDERSON BENCOMO began working for Defendant as a housekeeper in

November 2017, and he worked in this capacity until August 2018. (Dkt. 16 at paragraph 13).

       4.   Plaintiff ANOAS DIONICIO began working for Defendant as a housekeeper in October

2017, and he worked in this capacity until August 2018. (Dkt. 16 at paragraph 14).

       5.   All Plaintiffs worked overtime during their employment with Defendant.(See Defendant’s

Responses to Plaintiffs’ First Request for Admissions attached hereto as Exhibit A. at No. 1. and see

also Plaintiffs’ Answers to Courts Interrogatories filed as Composite B.)

       6.   Defendant did not pay Plaintiffs and other first shift housekeeping employees at The Grove

Resort and Spa overtime when they worked over 40 hours in a week while they were paid a piece rate

from March 2017 through August 4, 2018. (See Exhibit A at No. 7.)

       7.   Defendant is a covered employer within the meaning of the FLSA. (See Complaint at Dkt.

1 at paragraphs 19-22; and Dkt. 16 at paragraphs 19-22.)

       8.   Plaintiffs are not exempt from the FLSA. (See Defendant’s Responses to Plaintiffs’ First

Set of Interrogatories attached hereto as Exhibit C at No. 8)

       9.   Defendant admits it violated the FLSA by not paying Plaintiffs overtime compensation for

time worked over 40 hours during the period of time in which they were compensated on a piece rate

basis from March 2017 through August 4, 2018. (See Exhibit A at No. 10).

       10. Defendant admits it does not have full and complete time records for Plaintiffs for the

period from March 2017 until August 4, 2018. (See Defendant’s Responses to Plaintiffs’ Second

Request for Admissions attached hereto as Exhibit D at No. 1).

       11. Defendant admits that it does not know the exact number of hours worked by first shift

housekeeping employees at The Grove Resort and Spa during the period of time in which they were

compensated on a piece rate basis from March 2017 through August 4, 2018. (See Exhibit D. at No. 2).



                                                      2
    Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 3 of 8 PageID 332



         12. Defendant admits the FLSA requires it to keep accurate time records. (See Exhibit D. at

No.3.)

             B. Legal Argument

             Plaintiffs filed a single count complaint against Defendant for violations of the FLSA in

    State Court or about October 29, 2018. (Dkt. 1). This matter was subsequently removed to this

    Court. Id. The parties have exchanged written discovery. Plaintiffs now move the Court for

    summary judgment on their FLSA claims, as noted above, as there is no dispute that Defendant

    violated Plaintiffs’ rights under the FLSA.

             The FLSA requires that employers pay their employees (at least) one and a half times the

    “regular rate” for any work in excess of 40 hours per week. 29 U.S.C. § 207(a)(1) (prohibiting “a

    workweek longer than forty hours unless such employee receives compensation for his

    employment in excess of the hours above specified at a rate not less than one and one-half times

    the regular rate at which he is employed”). When a covered employee is not paid

    the overtime wage, the FLSA provides a private cause of action against the employer for unpaid

    wages. 29 U.S.C. § 216(b). Significantly, however, the law does not require that an employee be

    compensated solely on an hourly rate; an employee may also be compensated on a “piece-rate,

    salary, commission, or other basis,” provided that “the overtime compensation due to [the]

    employee[ ] must be computed on the basis of the hourly rate derived therefrom.” 29 C.F.R. §

    778.109(2013).

             The “regular rate” is the basis for any overtime computation. The regular hourly rate is

    determined by dividing an employee's total remuneration in a given workweek by the total

    number of hours worked that week. Id. When an employee performs only hourly labor, “the

    hourly rate is the ‘regular rate,’ ” and the overtime rate is one and a half times this “regular



                                                      3
Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 4 of 8 PageID 333



rate.” 29 U.S.C. § 207(a)(1); 29 C.F.R. § 778.110. Stated differently, the overtime premium is

simply one-half the “regular rate.” See id. Multiplying this overtime premium by the number

of overtime hours worked yields the unpaid overtime. See id.

       When an employee is employed on a piece-rate basis, the regular hourly rate of pay is

computed by adding together total earnings for the workweek from piece rates, the sum of which

“is then divided by the number of hours worked in the week for which such compensation was

paid” See 29 CFR 778.111. Once this “regular rate” is determined for the employee performing

piece-work labor, the overtime premium, again, is simply one-half the “regular rate.” See 29

U.S.C. § 207(a) and 29 C.F.R. § 778.107 (requiring that overtime be paid at “rate not less than one

and one-half times the regular rate”); see also 29 C.F.R. § 778.111(a) (“For overtime work the

pieceworker is entitled to be paid, ... one-half this regular rate of pay multiplied by the number of

hours worked in excess of 40 in the week.”).

       To recover under the FLSA, an employee must initially show that the statute was violated

and produce evidence to show the nature and extent of the work performed as a matter of just

and reasonable inference. See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687

(1946). Where an employer has kept complete and accurate records as required by the FLSA,

the court can readily determine whether the required wages have been paid. Id. But where the

employer has not kept such records, such as the case at hand, the court must look to other

evidence. Id. Such evidence will frequently be anecdotal and imprecise, as employees seldom

keep records regarding their own work. Id. The employer may then come forward with its own

evidence or seek to negate the employee's testimony. Id.

       The Eleventh Circuit has summarized this burden-shifting framework:

       The FLSA places upon the employee-plaintiff “the burden of proving that he performed
       work for which he was not properly compensated.” However, if the employer failed to

                                                 4
Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 5 of 8 PageID 334



       keep time records, as in this case, that burden is relaxed. Specifically, in that
       circumstance an employee has carried out his burden if he proves that he has in fact
       performed work for which he was improperly compensated and if he produces sufficient
       evidence to show the amount and extent of that work as a matter of just and reasonable
       inference. The burden then shifts to the employer to come forward with evidence of
       the precise amount of work performed or with evidence to negative the reasonableness of
       the inference to be drawn from the employee's evidence. If the employer fails to produce
       such evidence, the court may then award damages to the employee, even though the
       result be only approximate.

See Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299 at 1315 (11th Cir. 2013)(internal

citations omitted).

       Employees, therefore, may recover even though the amount may be uncertain and the

damages difficult to calculate. See Washington v. Miller, 721 F.2d 797, 803 (11th

Cir.1983) (farmworker employees met their prima facie burden for recovery under

the FLSA despite the fact that “[t]estimony as to the hours worked varied widely and was often

confused and contradictory”); Reeves v. Int'l Tel. & Tel. Corp., 616 F.2d 1342, 1352 (5th

Cir.1980)8 (employee established his claim with estimates of hours based upon “the rough

computations of his subconscious mind”); Marshall v. Mammas Fried Chicken, Inc., 590 F.2d

598, 599 (5th Cir.1979) (employee met prima facie burden with evidence that was demonstrably

inaccurate, as the inaccuracy was due to the employer's failure to keep more accurate records).

       Here, Defendant failed to record the number of hours devoted to piece-work labor and other

work. Although Plaintiffs did not keep records of their own, they have offered a calculation of the

overtime they are due in their answers to Court interrogatories filed in this case. See Exhibit B.

The Court should find that this testimony concerning the number of hours they devoted to

Defendant during the relevant time period is a fair and reasonable approximation of the hours they

worked and award them backpay based on these calculations.




                                                5
Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 6 of 8 PageID 335



       Defendant should also be required to pay a liquidated damages award.

The FLSA provides that an employer “shall be liable to the employee or employees affected in

the amount of ... their unpaid overtime compensation ... and in an additional equal amount as

liquidated damages.” 29 U.S.C. § 216(b). Although unpaid overtime wages must always be

awarded, the court retains the discretion to withhold an award of liquidated damages where it

finds that the employer has acted in “good faith.” 29 U.S.C. § 260 (stating that in action to

recover liquidated damages under the FLSA, “if the employer shows to the satisfaction of the

court that the act or omission giving rise to such action was in good faith and that he had

reasonable grounds for believing that his act or omission was not a violation of the [FLSA] ... the

court may, in its sound discretion, award no liquidated damages”). Absent an affirmative

showing of “good faith,” however, liquidated damages are mandatory. Dybach v. Fla. Dep't of

Corr., 942 F.2d 1562, 1566–67 (11th Cir.1991).

       The employer's burden of showing “good faith” has been characterized as “plain and

substantial.” Barcellona v. Tiffany Eng. Pub, Inc., 597 F.2d 464, 468 (5th Cir.1979). The

employer must prove both subjective and objective “good faith,” that is, (1) that its actions were

taken in a “good faith” belief that they did not violate the law and (2) that it had reasonable

grounds for believing that its actions were not in violation of the law. See 29 U.S.C. § 260; 29

C.F.R. § 790.22(b); Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1272 (11th

Cir.2008). Failure to establish either of those elements precludes a finding of “good

faith.” Id. Yet, even where the employer is able to establish both elements, any reduction or

elimination of a liquidated damages award remains discretionary with the Court. 29 C.F.R. §

790.22(b) (stating that “the court is permitted, but is not required, in its sound discretion to

reduce or eliminate the liquidated damages which would otherwise be required”).



                                                  6
Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 7 of 8 PageID 336



       Here, Defendant cannot establish either element of the “good faith” standard. Defendant

failed to take any meaningful steps to determine whether it was obligated to pay overtime wages

under the FLSA; it chose instead to rely on its misconceived belief that if it paid a piece rate it

did not have to pay overtime. See Barfield v. N.Y. City Health & Hosp. Corp., 537 F.3d 132,

150–51 (2d Cir.2008) (stating that good faith not shown where employer failed to take “active

steps to ascertain the dictates of the FLSA and act to comply with them”). Defendant cannot

shield itself from a liquidated damages award by its deliberate failure to learn whether it was

obligated to pay enhanced overtime rates, undoubtedly one of the most critical aspects of

employee compensation. See Washington v. Miller, 721 F.2d 797, 804 (11th Cir. 1983) (employer

may not “rely on ignorance alone” to avoid liquidated damages). Furthermore, Defendant's

payroll and recordkeeping practices belie Defendant's contention that it had acted in a “good

faith” belief that it was not violating the law. The Court, therefore, must conclude that Plaintiffs

are entitled to recover not only their unpaid overtime compensation (minus payroll tax

withholdings), but also an additional equal amount as liquidated damages.

       C. Conclusion

       Based upon these facts, and the authority provided in Plaintiffs’ Motion for Summary

Judgment, the Court should enter summary judgment against Defendant and in favor of Plaintiffs

on the FLSA claims in this lawsuit.




                                                  7
Case 6:18-cv-02024-RBD-TBS Document 53 Filed 05/24/19 Page 8 of 8 PageID 337



Dated this 24th day of May 2019.

                                          Respectfully submitted,

                                          /s/ Luis A. Cabassa
                                          LUIS A. CABASSA
                                          Florida Bar Number: 053643
                                          Direct No.: 813-379-2565
                                          WENZEL FENTON CABASSA, P.A.
                                          1110 North Florida Ave., Suite 300
                                          Tampa, Florida 33602
                                          Main No.: 813-224-0431
                                          Facsimile: 813-229-8712
                                          Email: lcabassa@wfclaw.com
                                          Attorneys for Plaintiffs

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of May, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to:

Adam Primm, Esquire
W. Eric Baisden, Esquire
Benesch, Friendlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, OH 44114
Email: aprimm@beneschlaw.com
Email: ebaisden@beneschlaw.com

Jaclyn S. Clark, Esquire
Mary Ruth Houston, Esquire
Shutts & Bowen LLP
300 S. Orange Ave., Ste. 1600
Orlando, FL 32801
Email: jclark@shutts.com
Email: mhouston@shutts.com

                                          /s/ Luis A. Cabassa
                                          LUIS A. CABASSA




                                              8
